FILED 

                                                                          AUGUST 18, 2015 

                                                                     In the Office of the Clerk of Court 

                                                                   W A State Court of Appeals, Division III 





             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                                DIVISION THREE 


STATE OF WASHINGTON,                              )
                                                  )
                        Respondent,               )         No. 32730-2-II1
                                                  )
                v.                                )
                                                  )         UNPUBLISHED OPINION
A.L.-A. 1,   (D.O.B. 6/11199),                    )
                                                  )
                        Appellant.                )

       KORSMO,       J. - A.L.-A. appeals her juvenile court adjudication of guilt for first

degree assault. She contends the evidence was insufficient to prove beyond a reasonable

doubt that she intended to inflict great bodily hann or that the knife she used constituted a

deadly weapon. Viewing the evidence in the light most favorable to the State, we are

satisfied that the evidence was sufficient to prove the assault. We affirm.

                                          FACTS

       During the early afternoon of April 1, 2014, then 14-year-old A.L.-A. began to

argue with her older sister, Y.A.2 Report of Proceedings (RP) at 16,21. When Y.A.


       IUnder RAP 3.4, we change the title of the case to the juvenile'S initials to protect
the juvenile's interest in privacy.
       2 This court uses initials when referring to appellant's relatives to protect her
privacy.
No. 32730-2-111
State v. Ayala


retreated to the bathroom to take a shower, A.L.-A. began banging on the door and

demanding that Y.A. open the door. A.L-A. repeatedly demanded that her sister open the

door and threatened to destroy her sister's possessions if she did not do so. Y.A.

eventually opened the door and A.L.-A. went in and out of the bathroom.

       Y.A. telephoned their mother, C.A., and told her she needed to come home and

control A.L-A. When C.A. returned home, Y.A. informed her that A.L.-A. had been

hitting her younger brother for no reason and had been leaving condoms on Y.A.'s bed.

According to Y.A., this last comment incensed A.L.-A. and she started hitting Y.A. with

her fist in the face and stomach. In retaliation, Y.A. told A.L.-A. that she was going to

break A.L.-A.'s Xbox. This infuriated A.L.-A., who then threw a laptop and television

that belonged to Y.A. In response, Y.A. grabbed A.L.-A.'s Xbox and threw it outside.

       A.L.-A. then went into the kitchen with her mother, picked up a sharp steak knife

and started swinging it back and forth with the blade pointed upward while yelling that

she wanted to kill herself and Y.A. A.L.-A.'s mother called the police and Y.A. pushed

A.L.-A. into the kitchen counter, fearing that she was going to hurt their mother. In

response, A.L.-A. took a step toward Y.A. and swung at her with the knife, cutting Y.A.'s

left arm in the process. A.L.-A. ran outside with the knife.




                                             2

No. 32730-2-III
State v. Ayala


         The State charged A.L.-A. with first degree assault, felony harassment, third

degree malicious mischief, and second degree assault. At trial, Y.A. testified that the

kitchen knife was "pretty sharp" and estimated that the total length was about seven

inches. RP at 40. She also testified that she did not notice the cut on her arm until about

ten to fifteen minutes after the incident and that she did not believe that A.L.-A. actually

intended to kill her. A police officer testified that the cut on Y.A.'s arm was shallow and

about two to three inches long. RP at 75; see also State's Exhibit 2.

         When A.L.-A. testified, she stated that she had been angry because Y.A. had

recently moved home with her boyfriend and taken A.L.-A.'s bedroom. She admitted that

she and her sister had been arguing and that she pushed her sister. She also admitted that

she cut Y.A., but claimed that she only used her fingernails. She also admitted that she

put a knife to her throat and threatened to kill herself, but denied cutting Y.A. with the

knife.

         The juvenile court found A.L.-A. guilty of first degree assault and third degree

malicious mischief. The court entered the following relevant findings of fact:

         1.12) The Respondent was holding the knife in her right hand, blade
         forward and pointed upward, swinging the knife back and forth in a forward
         motion and at the same time yelling that she was going to kill [Y.A.]. When
         the Respondent was holding the knife, and threatening to kill [Y.A.], the
         two were close, only one to two feet apart. The Respondent was capable of
         carrying out the threat.

                                               3

No. 32730-2-III
State v. Ayala


       1.13) While the record did not establish the length of the blade itself on
       the seven inch kitchen knife, the facts established that the physical
       attributes of the kitchen knife in combination with the way it was held,
       waived [sic] around, threatened to be used (both verbally and physically)
       and actually swung at ... [was] capable of significant lacerations of the
       flesh of the victim, [Y.A.] which could have easily resulted in permanent
       scaring [sic] and disfigurement (for instance, had the knife slashed her
       face), i.e., great bodily harm. Thus, the knife was a deadly weapon under
       RCW 9A.04.110(6).

      1.16) The Respondent, close to [Y.A.], lifted the knife over her head and
      swung the knife at [Y.A.] inflicting a wound on [Y.A.]'s left arm
      approximately two to three inches long between her shoulder and her
      elbow, drawing blood. Responding Police Officer Matt Lee described the
      length of the cut as significant. Given the escalating tensions, the
      immediately preceding physical assault on [Y.A.], the Respondent's verbal
      threats to kill [Y.A.] in the kitchen coupled with her wielding the knife and
      contemporaneous actions evidencing a present willingness to use the knife
      to carry out the threat, the Court is persuaded beyond a reasonable doubt
      that Respondent did in fact intend to cause great bodily harm. (It is not
      essential that "great bodily harm" actually occur.)

      1.17) The Respondent's actions were an intentional cutting of [Y.A.] with
      the knife and were in fact harmful to [Y.A.]. Thus, Respondent's actions
      constituted an intentional assault.

Clerks Papers (CP) at 54-56.

                                       ANALYSIS

      A.L.-A. argues that insufficient evidence supports her adjudication for first degree

assault because the State failed to prove beyond a reasonable doubt that she intended to

inflict great bodily harm or that the knife constituted a deadly weapon. We disagree.


                                            4

No. 32730-2-II1
State v. Ayala


       When we review a sufficiency challenge to a conviction, we detennine whether

"after viewing the evidence most favorable to the [State], any rational trier of fact could

have found the essential elements" of the crime "beyond a reasonable doubt." State v.

Green, 94 Wash. 2d 216, 221-22, 616 P.2d 628 (1980) (emphasis omitted). "A sufficiency

challenge admits the truth of the State's evidence and accepts the reasonable inferences to

be made from it." State v. O'Neil, 159 Wn.2d 500,505, 150 P.3d 1121 (2007).

       A.L.-A. first argues that the State failed to present evidence that she intended to

inflict great bodily injury. She points out that she did not lunge at Y.A. or hold the knife

in a manner that suggested she intended to hurt Y.A., rather she swung the knife in front

of her in an outward motion from her own body and when the altercation ended, she ran

out the back door.

       As relevant here, under RCW 9A.36.011, first degree assault occurs when a

person, "with intent to inflict great bodily hann ... assaults another with a fireann or any

deadly weapon or by any force or means likely to produce great bodily harm or death."

RCW 9A.36.011(1)(a). "Great bodily hann" is defined as "bodily injury which creates a

probability of death or which causes a significant pennanent disfigurement, or which

causes a significant pennanent loss or impairment of the function of any bodily part or

organ." RCW 9A.04.110(4)(c). Intent is present when a person "acts with the objective


                                              5

No. 32730-2-III
State v. Ayala


or purpose to accomplish a result which constitutes a crime." RCW 9A.08.010. 


"Evidence of intent ... is to be gathered from all the circumstances of the case." State v.   I
Ferreira, 69 Wash. App. 465, 468, 850 P.2d 541 (1993) (quoting State v. Woo Won Choi, 
         I
                                                                                              [
                                                                                              I'
55 Wash. App. 895, 906, 781 P.2d 505 (1989». 
                                                  i
       Here, the evidence shows that A.L.-A. was angry and out of control before she 


wielded the knife. As tensions between her and her sister escalated, A.L.-A. destroyed

some ofY.A.'s personal property and hit her in the face and stomach with her fists. She

then grabbed a knife from the kitchen and swung it back and forth while threatening to

kill Y.A. After Y.A. pushed her, A.L.-A. thrust the knife forward, cutting Y.A.'s left

arm. Viewing this evidence in the light most favorable to the State, the State presented

sufficient evidence to support the court's finding that A.L.-A. intended to inflict great

bodily harm on Y.A.

       A.L-A. also argues that the State did not meet its burden of showing she was

armed with a deadly weapon. Again, we disagree. Objects other than firearms and

explosives qualifY as deadly weapons if the State proves, under the circumstances of the

case, that the object was "readily capable of causing death or substantial bodily harm."

RCW 9A.04.l10(6). In tum, "substantial bodily harm" means "bodily injury which

involves a temporary but substantial disfigurement, or which causes a temporary but


                                              6

No. 32730-2-III
State v. Ayala


substantial loss or impairment of the function of any bodily part or organ, or which causes

a fracture of any body part." RCW 9A.04.110(4)(b).

       A.L.-A. argues that the State failed to show that the knife actually caused

substantial bodily harm because the minor cut at issue in the case does not quality as
                                                                                              1
substantial disfigurement. She points out that the cut was two- to three-inches long and

that Y.A. did not even notice when it was inflicted. This argument misses the mark.
                                                                                              II
                                                                                              !!
      The nature of the actual injury inflicted is only one factor in determining whether 	   f
                                                                                              l:
                                                                                              f
the knife was capable ofinflicting substantial bodily harm. State v. Holmes, 106 Wn. 	        !t
                                                                                              ,
                                                                                              I
App. 775, 781-82, 24 P.3d 1118 (2001). Other factors include the intent and ability of the    Ir

user, the degree of force, and the part of the body to which it was applied. Holmes, 106
                                                                                              I
Wn. App. at 782. Thus, the issue here is whether the knife, under the circumstances in 	      I
                                                                                              !
which it was used, or threatened to be used, was readily capable of causing temporary but
                                                                                              !
                                                                                              i
                                                                                              !
substantial disfigurement. State v. Shilling, 77 Wash. App. 269, 273, 492 P.2d 233 (1972)

("[r]eady capability is determined in relation to surrounding circumstances, with reference
                                                                                              I
                                                                                              f




to potential substantial bodily harm."). In State v. Barragan, 102 Wash. App. 754, 761,9

P.3d 942 (2000), for example, a pencil was deemed a deadly weapon where the evidence

showed that the defendant forcefully swung the pencil's pointed end at the victim's eye

and threatened to kill the victim. "[T]here must be some manifestation of willingness to



                                             7
No. 32730-2-II1
State v. Ayala


use the knife before it can be found to be a deadly weapon under RCW 9A.04.110(6)."

State v. Gotcher, 52 Wn. App. 350,354, 759 P.2d 1216 (1988).

       A.L.-A. manifested a ready willingness to use the knife to cause severe injury. She

swung the knife in an upward motion in close proximity to her sister and cut her arm.

While the reSUlting cut was not deep, the potential for impairment, as RCW 9A.04.110(6)

requires, was great. Viewed in a light most favorable to the State, the State presented

sufficient evidence that the knife was possessed in such circumstances that it was readily

capable of causing substantial bodily harm and thus a deadly weapon. We therefore

conclude that sufficient evidence supports the adjudication of guilt for first degree

assault.

       Affirmed.

       A majority of the panel has determined this opinion will notbe printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



WE CONCUR:


                                                   dzdLow~. C)}­
       Brown, J.                                         Siddoway, C . l '        ()



                                             8